PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/012,416
Filing Date: 19 Jun 2018
Appellant(s): Brooke et al.



__________________
EDWARD SANDOR
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8-14, 16-20, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 2-6, 8 and 10-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Savage et al. (2008/0294218) in view of Zhu et al. (2003/0083709).
Regarding Claims 2-4, 13, 14, 16 and 17, Savage discloses a system having a GUI (par. [0119]), which includes a processor and memory (not shown but inherently part of the system since processors and memory are the basic computing structure required to run GUI software on a computing system). Savage discloses the system obtains cardiac capture information for a plurality of electrodes (par. [0070-0071]) and also obtains phrenic nerve capture information for each of a plurality of electrodes and displaying an indication 2352 or lack thereof on a GUI (Fig. 23; par. [0129]). Specifically, Fig. 23 discloses a row of electrode configurations on the same lead 2354 that can be placed in the ventricle and above each respective electrode configuration is an associated bar-graph and phrenic capture indicator 2352, and the format in which this data is presented can be considered a “table” since there are a row of electrodes displayed associated with a respective column of capture values (i.e. phrenic capture values of “yes” or “no” which are broadly Boolean values of “1” or “0”). Savage does not also disclose displaying information related to cardiac capture threshold values.
However, Zhu discloses storing and ranking various combinations of electrodes according to their capture thresholds in an implantable pacing system (par. [0030, 0031, 0043]) which would provide the benefit of having a ready-made configuration selectable via a user interface as a back-up in the case the primary configuration fails or otherwise becomes less than optimal for operation instead of having to re-test the patient every time a change needs to be made. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Savage reference to include a ranked list of electrode combinations due to their capture thresholds, as taught and suggested by Zhu, for the purpose of providing the benefit of having a ready-made configuration selectable via a user interface as a back-up in the case the primary configuration fails or otherwise becomes less than optimal for operation instead of having to re-test the patient every time a change needs to be made.
In regards to Claims 5, 6 and 18-20, Savage discloses a “GO” button can initially select a first electrode for delivery of pacing (par. [0127]) and then the user can toggle a phrenic capture indicator causing the system to select other electrodes for delivery of pacing (par. [0129]). Other buttons such as pacing buttons can be used to individually select electrodes (par. [0132, 0134]). These buttons can be repeatedly selected over time, wherein each subsequent selection can be Appellant’s claimed third and fourth signals. Lastly, Savage discloses not only phrenic capture can be determined via user interaction with the “GO” button but a user can select a set or subset of electrodes (e.g. a user interaction) to test and verify capture on as well, each subsequent interaction by a user can be considered to generate distinct, second, third, fourth, etc. signals (par. [0060]).
In regards to Claim 8, Savage discloses displaying the electrode configurations and visually distinguishing the preferred, i.e. selected electrode configuration (see ref. 2354, Fig. 23). These configurations can only be deemed preferred if the configuration actually captures the heart, e.g. is deemed valid (par. [0059-0060]).
Regarding Claim 10, Savage discloses a pace button can be selected to select an electrode and cause the pacing circuitry to deliver a pacing therapy using the selected electrode (par. [0134]).
In regards to Claims 11 and 12, Savage discloses the GUI (which can be considered the claimed external evaluation unit) can allow a user to select pacing parameters such as pacing amplitude and pulse width that will be delivered via the pacing lead (par. [0133]) and implantable control circuitry 101 (Fig. 1).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Savage et al. (2008/0294218) in view of Zhu et al. (2003/0083709), further in view of Russie (2007/0179549).
Regarding Claim 9, Savage and Zhu disclose all of the claimed invention except for indicating battery consumption or device longevity for each of the respective electrode configurations. However, Russie discloses determining and indication of battery consumption and device longevity for each electrode combination and displaying them via the GUI (Fig. 7; par. [0052]) for the purpose of providing an indication of optimal electrode combinations that not only provide effective pacing therapy but also prolong device longevity and increased battery life, which would increase overall device performance. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Savage and Zhu combination to include determining and displaying an indication of battery consumption and device longevity, as taught and suggested by Russie, for the purpose of providing an indication of optimal electrode combinations that not only provide effective pacing therapy but also prolong device longevity and increased battery life, which would increase overall device performance.

Claims 2-4, 13, 14, 16, 17, 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Savage et al. (2008/0294218) in view of Bornzin et al. (2002/0095190) further in view of Zhu et al. (2003/0083709).
Regarding Claim 2-4, 13, 14, 16 and 17, Savage discloses a system having a GUI (par. [0119]), which includes a processor and memory (not shown but inherently part of the system since processors and memory are the basic computing structure required to run GUI software on a computing system). Savage discloses the system obtains cardiac capture information for a plurality of electrodes (par. [0070-0071]) and also obtains phrenic nerve capture information for each of a plurality of electrodes and displaying an indication 2352 or lack thereof on a GUI (Fig. 23; par. [0129]). Specifically, Fig. 23 discloses a row of electrode configurations on the same lead 2354 that can be placed in the ventricle and above each respective electrode configuration is an associated bar-graph and phrenic capture indicator 2352, and the format in which this data is presented can be considered a “table” since there are a row of electrodes displayed associated with a respective column of capture values (i.e. phrenic capture values of “yes” or “no” which are broadly Boolean values of “1” or “0”). While Savage does disclose performing cardiac capture threshold tests to determine “valid” pacing configurations, Savage does not also disclose displaying information related to cardiac capture threshold values in a table and does not disclose ranking electrode configurations based at least in part on cardiac capture threshold amplitudes.
However, Bornzin discloses storing information related to cardiac capture threshold tests and displaying these results to a user (Abstract; par. [0043]) for the purpose of ensuring a user can select the most appropriate and effective pacing vector that will reliably result in capture of the heart. 
Additionally, Zhu discloses storing and ranking various combinations of electrodes according to their capture thresholds in an implantable pacing system (par. [0030, 0031, 0043]) which would provide the benefit of having a ready-made configuration selectable via a user interface as a back-up in the case the primary configuration fails or otherwise becomes less than optimal for operation instead of having to re-test the patient every time a change needs to be made. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Savage reference to include displaying cardiac capture threshold information to a user, as taught and suggested by Bornzin, and to rank these configurations based at least in part on cardiac capture threshold values, as taught and suggested by Zhu, for the purpose of ensuring a user can select the most appropriate and effective pacing vector that will reliably result in capture of the heart  and for the purpose of having a ready-made configuration selectable via a user interface as a back-up in the case the primary configuration fails or otherwise becomes less than optimal for operation instead of having to re-test the patient every time a change needs to be made.
In regards to Claim 22, Savage, Bornzin and Zhu disclose performing capture threshold tests by delivering pacing and adjusting the pacing energy over time until capture threshold is identified (Bornzin; par. [0065], see processes incorporated by reference)
Regarding Claim 23, Savage, Bornzin and Zhu discloses that the capture threshold is determined by continually stepping down stimulation until loss-of-capture is detected, wherein the capture threshold is set as the lowest stimulation amplitude value plus a predetermined safety margin (Bornzin; par. [0065], see incorporation by reference of US Patent 5417718, col. 6, lines 15-28).


Claims 2-6, 8, 10-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Savage et al. (2008/0294218) in view of Shelchuk (US Patent 7,792,585), further in view of Zhu et al. (2003/0083709).
Regarding Claims 2-4, 13, 14, 16, and 17, Savage discloses a system having a GUI (par. [0119]), which includes a processor and memory (not shown but inherently part of the system since processors and memory are the basic computing structure required to run GUI software on a computing system). Savage discloses the system obtains cardiac capture information for a plurality of electrodes (par. [0070-0071]) and also obtains phrenic nerve capture information for each of a plurality of electrodes and displaying an indication 2352 or lack thereof on a GUI (Fig. 23; par. [0129]). Specifically, Fig. 23 discloses a row of electrode configurations on the same lead 2354 that can be placed in the ventricle and above each respective electrode configuration is an associated bar-graph and phrenic capture indicator 2352, and the format in which this data is presented can be considered a “table” since there are a row of electrodes displayed associated with a respective column of capture values (i.e. phrenic capture values of “yes” or “no” which are broadly Boolean values of “1” or “0”). Savage does not also disclose displaying information related to cardiac capture threshold values and does not disclose ranking electrode configurations based at least in part on cardiac capture threshold amplitudes..
However, Shelchuk discloses obtaining cardiac capture information as well as phrenic capture information for a plurality of electrode combinations and displaying this data in a graphical format (Fig. 5A, B; col. 13, line 51-col. 14, line 57) which is constructed from data forming the x and y axes (which can be readily formatted into a table wherein a row can be an x value; a column can be a y value and their intersection can be the capture threshold value) or more specifically into a table format that also shows the electrode configuration (Fig. 9A-C; col. 18, line 20-col. 19, line 24) for the purpose of determining which electrode combinations provide safe and effective cardiac capture below a maximum acceptable capture threshold (col. 2, lines 35-40).
Additionally, Zhu discloses storing and ranking various combinations of electrodes according to their capture thresholds in an implantable pacing system (par. [0030, 0031, 0043]) which would provide the benefit of having a ready-made configuration selectable via a user interface as a back-up in the case the primary configuration fails or otherwise becomes less than optimal for operation instead of having to re-test the patient every time a change needs to be made. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Savage reference to include a list of electrode combinations and their capture thresholds, as taught and suggested by Shelchuk, and to rank these configurations based at least in part on cardiac capture threshold values, as taught and suggested by Zhu, for the purpose of determining which electrode combinations provide safe and effective cardiac capture below a maximum acceptable capture threshold and for the purpose of having a ready-made configuration selectable via a user interface as a back-up in the case the primary configuration fails or otherwise becomes less than optimal for operation instead of having to re-test the patient every time a change needs to be made.
In regards to Claims 5, 6 and 18-20, Savage discloses a “GO” button can initially select a first electrode for delivery of pacing (par. [0127]) and then the user can toggle a phrenic capture indicator causing the system to select other electrodes for delivery of pacing (par. [0129]). Other buttons such as pacing buttons can be used to individually select electrodes (par. [0132, 0134]). These buttons can be repeatedly selected over time, wherein each subsequent selection can be Appellant’s claimed third and fourth signals. Lastly, Savage discloses not only phrenic capture can be determined via user interaction with the “GO” button but a user can select a set or subset of electrodes (e.g. a user interaction) to test and verify capture on as well, each subsequent interaction by a user can be considered to generate distinct, second, third, fourth, etc. signals (par. [0060]).
In regards to Claim 8, Savage discloses displaying the electrode configurations and visually distinguishing the preferred, i.e. selected electrode configuration (see ref. 2354, Fig. 23). These configurations can only be deemed preferred if the configuration actually captures the heart, e.g. is deemed valid (par. [0059-0060]).
Regarding Claim 10, Savage discloses a pace button can be selected to select an electrode and cause the pacing circuitry to deliver a pacing therapy using the selected electrode (par. [0134]).
In regards to Claims 11 and 12, Savage discloses the GUI (which can be considered the claimed external evaluation unit) can allow a user to select pacing parameters such as pacing amplitude and pulse width that will be delivered via the pacing lead (par. [0133]) and implantable control circuitry 101 (Fig. 1).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Savage et al. (2008/0294218) in view of Shelchuk (US Patent 7,792,585), further in view of in view of Zhu et al. (2003/0083709) and Russie (2007/0179549).
Regarding Claim 9, Savage, Shelchuk and Zhu disclose all of the claimed invention except for indicating battery consumption or device longevity for each of the respective electrode configurations. However, Russie discloses determining and indication of battery consumption and device longevity for each electrode combination and displaying them via the GUI (Fig. 7; par. [0052]) for the purpose of providing an indication of optimal electrode combinations that not only provide effective pacing therapy but also prolong device longevity and increased battery life, which would increase overall device performance. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Savage, Shelchuk and Zhu combination to include determining and displaying an indication of battery consumption and device longevity, as taught and suggested by Russie, for the purpose of providing an indication of optimal electrode combinations that not only provide effective pacing therapy but also prolong device longevity and increased battery life, which would increase overall device performance.

(2) Response to Argument

A. The 112(a) rejection of claims 2-6, 8-14, 16-20, 22 and 23
	Appellant argues on page 10 of the Brief that “The application discusses various displays of information related to cardiac tissue capture, including data displayed as a table to show information about parameters such as electrode configurations and cardiac tissue capture threshold amplitude values.” Appellant then cites numerous portions of the specification that recite “comparing parameters” and “graphically displaying data in the form of tables” (p. 20, ll 22-28 of the spec). The Examiner notes that such a disclosure has been acknowledged previously in the Final Rejection mailed 06/28/2021. Specifically, as noted in par. 3 of the Final Rejection, Appellant discloses in par. [0085] of PGPUB 2018/0345024 (which is the publication of the present application) that data can be displayed in the form of tables and/or plots for physician review. However, this broad statement does not describe any particular data formatting within the table. Par. [0085] further states the data can be ranked but, again, does not set forth any particular criteria or format for the ranking of data. 
Additionally, as previously noted in par. 4 of the Final Rejection Lastly, par. [(0029, 0062, 0064, 0068, 0072, 0085, 0108, 0112, 0113, 0115, 0121, 0122, 0163, 0176-0179, 0181, 0182, 0184, 0185] are all of the paragraphs of the specification that discuss ranking data. The Examiner notes that each instance broadly states the data can be ranked, and in some instances states the ranking is based on “relative responsiveness to cardiac resynchronization therapy” (par. [0122]) or “favorable beneficial parameters” (par. [0178]). The Examiner was unable to find support for the specific embodiment of “generate a graphical user interface displaying, in a table, the first electrode configuration, the second electrode configuration, and the determined cardiac tissue capture threshold amplitude values for each of the first and second electrode configurations, wherein the table includes a ranking of the electrode configurations based at least in part on the determined cardiac tissue capture threshold amplitude values.”
Appellant further cites on page 11 of the Brief additional sections of the specification regarding parameter comparisons, such as comparing capture thresholds of the electrodes to one another but again, these citations do not disclose or support  the specific claim language of “generate a graphical user interface displaying, in a table, the first electrode configuration, the second electrode configuration, and the determined cardiac tissue capture threshold amplitude values for each of the first and second electrode configurations, wherein the table includes a ranking of the electrode configurations based at least in part on the determined cardiac tissue capture threshold amplitude values.”
At best, Appellant’s specification indicates data can be compared and displayed in a table and, in some instances, can be ranked based on “relative responsiveness to cardiac resynchronization therapy” (par. [0122]) or “favorable beneficial parameters” (par. [0178]). However, this is vastly broader than the specific requirements introduced in the claim stating “generate a graphical user interface displaying, in a table, the first electrode configuration, the second electrode configuration, and the determined cardiac tissue capture threshold amplitude values for each of the first and second electrode configurations, wherein the table includes a ranking of the electrode configurations based at least in part on the determined cardiac tissue capture threshold amplitude values.” Therefore, the Examiner maintains the claim limitation in question is new matter under 35 USC 112(a) as lacking written description support in the originally filed application.

A. The 35 USC 103 Rejections
	
The Rejection of Claims 2-6, 8, 10-14 and 16-20 under 35 USC 103 as obvious over Savage (2008/0294218) in view of Zhu (2003/0083709)
Regarding Claim 2, Appellant argues Savage does not disclose determining a first cardiac tissue capture threshold amplitude value responsive to delivering cardiac pacing stimuli to the first ventricle using the first electrode configuration and determining a second cardiac tissue capture threshold amplitude value responsive to delivering cardiac pacing stimuli to the first ventricle using the second electrode configuration. The Examiner respectfully disagrees.
As noted in the Final Rejection mailed 06/28/2021, Savage discloses placing a lead 2354 having a plurality of electrodes in a ventricle and performing cardiac capture assessments for each electrode (see Fig. 23; par. [0129] for types of responses recorded. Specifically, Savage discloses applying pacing stimuli to each of a plurality of combinations of electrodes on the lead placed in the ventricle and determining whether or not the stimulation provided capture, i.e. whether or not the pacing pulse caused the heart to contract (see par. [0070-0071] with special note to par. [0063] with an explanation of how valid combinations are selected. If the heart contracted, then the cardiac tissue capture threshold has been reached and thus the stimuli applied has an amplitude corresponding to the capture threshold being reached. This is repeated for every available electrodes resulting in at least first and second capture threshold amplitude values.
Regarding Appellant’s argument on pp13-14 of the Brief that Savage does not disclose control logic for selecting different electrode combinations for the delivery of stimuli, the Examiner notes Savage discloses a system having a GUI that performs various testing procedures in response to user input and can automatically cycle through various electrodes once instructed to do so. Such a disclosure implicitly incorporates a processor and memory (i.e. basic computer structure) as a GUI cannot display images or other output without instructions to do so and the electronic system cannot run algorithms or routines without processing circuitry, i.e. control logic, present to do so. These are basic structures/building blocks of automated systems, see par. [0048-0049] of Savage. 
Regarding the combination of Savage and Zhu, Appellant argues on page 15 of the Brief In the rejection, “the Office Action stated, ‘Zhu discloses storing and ranking various combinations of electrodes according to their capture thresholds in an implantable pacing system (par. [0030, 0031, 0043]).’ Office Action at page 10, emphasis added. However, the cited portions of Zhu do not mention a ‘threshold’ or cardiac capture threshold.” The Examiner respectfully disagrees. As noted in par. 7 of the Final Rejection mailed 06/28/2021, the Examiner is interpreting the claims with the best understanding of the claimed invention in view of the 35 USC 112 rejections of the claims. Similarly to the reference of Zhu, Appellant never explicitly discloses the exact words “cardiac tissue capture threshold amplitude value” with respect to a table or ranking within a table as claimed. Instead, Appellant’s specification states the table display and ranking reflect “relative responsiveness to cardiac resynchronization therapy” (par. [0122]) or “favorable beneficial parameters” (par. [0178]). Likewise, Zhu discloses “the pacing configurations and associated modes in the ordered list may be raked in order of therapeutic benefit...” (par. [0031]). The therapeutic benefit is the case of Zhu lies in whether or not the heart was captured (i.e. the capture threshold was reached). Therefore, the ranking is based at least in part on the capture threshold as a configuration will not be added to the list and ranked if the threshold is not met and the heart is not captured (see par. [0030, 0031, 0043)).
Additionally as noted in the Final Rejection with respect to Zhu, if Appellant asserts that the generic ranking disclosed by Zhu according to whether or not the heart is captured is not enough to disclose the limitation: “generate a graphical user interface displaying, in a table, the first electrode configuration, the second electrode configuration, and the determined cardiac tissue capture threshold amplitude values for each of the first and second electrode configurations, wherein the table includes a ranking of the electrode configurations based at least in part on the determined cardiac tissue capture threshold amplitude values” then likewise the generic disclosure of Appellant's specification in par. [0085] stating “In various embodiments, comparing parameters can include graphically displaying data in the form of tables and/or plots for physician review” and “In some embodiments, the physician can make a selection of an electrode combination or rank combinations upon reviewing the data” cannot be considered to support and disclose the aforementioned claim limitation. Such breadth cannot simultaneously be considered supportive of the claim limitation as presently presented and be considered insufficient when applied to the description of the prior art.
 In summary, Appellant and Zhu disclose ranking configurations according to therapeutic benefit and therefore the claimed invention is obvious in view of the combination of Savage and Zhu.
Lastly, with respect to Zhu, Appellant argues Zhu discusses:
“detecting an evoked response when a sense signal exceeds a specified evoked response detection threshold during a capture detection window following a pacing pulse.” An evoked response detection threshold is not understood to be the same or similar to “cardiac tissue capture threshold amplitude values.” Zhu’s evoked response detection threshold appears to be related to whether a sense signal exceeds a specified detection threshold. The claimed “cardiac tissue capture threshold amplitude values,” on the other hand, refer to amplitude values of the cardiac pacing stimuli that meets or exceeds a capture threshold and thus results in cardiac capture. The Office Action’s apparent conflation of these different meanings of “threshold” represents clear error.”
The Examiner respectfully disagrees. First the Examiner notes Zhu is simply relied on disclose ranking electrode combinations according of therapeutic effectiveness, so it is not clear the relevance distinction Appellant is making regarding an evoked response during a capture detection window and the term cardiac capture threshold amplitude value. If an evoke response is detected during a capture detection threshold, then cardiac capture is identified. This means the cardiac capture threshold has been met by the applied stimulation pulse with a known amplitude. The amplitude can then be considered a cardiac capture threshold amplitude values as claimed. Also, the mere indication of capture being met, in a Boolean operator sense, can have a value of “1” (yes the threshold has been met) or “0” (no there is no revoked response and therefore the threshold has not been met). Regardless, Savage discloses obtaining values with respect to capture (did capture occur with the stimulation parameters; did phrenic capture occur with the same parameters) and displaying valid combinations to a user (those that obtained capture). Zhu supplements with the idea of ranking electrode combinations with respect to therapeutic effectiveness (i.e. did they capture the heart and do it consistently, wherein such determinations are “at based at least in part on the determined cardiac tissue capture threshold amplitude values”)


Rejection of Claims 3-6, 8 an 10-12
Appellant makes no new arguments here and relies on those made above.

Rejection of Claim 13
Appellant repeats the same arguments made with respect to claims 2-6, 8, 10-14 and 16-20. The Examiner contends these arguments are addressed with the previous response above.

Rejection of Claim 14
Appellant makes no new arguments here and relies on those made above.

Rejection of Claim 16
Appellant repeats the same arguments made with respect to claims 2-6, 8, 10-14 and 16-20. The Examiner contends these arguments are addressed with the previous response above.

Rejection of Claims 17-20
Appellant makes no new arguments here and relies on those made above.

The Rejection of Claim 9 under 35 USC 103 as obvious over Savage (2008/0294218) in view of Zhu (2003/0083709) further in view of Russie (2007/0179549).
Appellant makes no new arguments here and relies on those made above.

The Rejection of Claims 2-4, 13, 14, 16, 17, 22 and 23 under 35 USC 103 as obvious over Savage (2008/0294218) in view of Bornzin (2002/0095190) further in view of Zhu (2003/0083709).

Regarding Claim 2
Appellant argues on page 23 of the Brief that Bornzin does not cure the deficiencies of Savage in that Bornzin does not mention a “table,” let alone a table for displaying “the first electrode configuration, the second electrode configuration, and the determined cardiac tissue capture threshold amplitude values for each of the first and second electrode configurations” and “the table includes a ranking of the electrode configurations” as recited in claim 2. The Examiner respectfully disagrees. Savage was relied upon to teach performing capture tests for a plurality of electrode combinations and displaying results of these tests, particular with regards to phrenic nerve capture, in a table format (see par. 28 of the Final Rejetcion), reproduced below:
“Specifically, Fig. 23 discloses a row of electrode configurations on the same lead 2354 that can be placed in the ventricle and above each respective electrode configuration is an associated bar-graph and phrenic capture indicator 2352, and the format in which this data is presented can be considered a “table” since there are a row of electrodes displayed associated with a respective column of capture values (i.e. phrenic capture values of “yes” or “no” which are broadly Boolean values of “1” or “0”).”
Bornzin was simply relied upon to illustrate other types of data that could be displayed on a display during capture threshold tests, namely capture threshold test results, for the purpose of ensuring a user can select the most appropriate and effective pacing vector that will reliably result in capture of the heart. Appellant is addressing each reference piecemeal without considering what the overall combination of the prior art references would teach to one of ordinary skill in the art. The aspect of ranking the various combinations is addressed with respect to Zhu and is therefore not pertinent to the disclosure of Bornzin. The Examiner contends that the combination of Savage, Bornzin and Zhu establish performing capture threshold tests on a plurality of electrodes (Savage) and recording relevant data such as phrenic nerve capture (Savage); actual capture threshold result values (Bornzin); and then displaying results (each of Savage Bornzin and Zhu discloses displaying data to a user) in a format that presents the electrode combinations in a ranking order according to effectiveness (Zhu) in order to help select the most optimal electrode combination for therapy.


Rejection of Claims 3, 4, 22 and 23
Appellant makes no new arguments here and relies on those made above.

Rejection of Claim 13
Appellant repeats the same arguments made with respect to Claim 2 under 35 USC 103 as obvious over Savage (2008/0294218) in view of Bornzin (2002/0095190) further in view of Zhu (2003/0083709). The Examiner contends these arguments are addressed with the previous response above.

Rejection of Claim 14
Appellant makes no new arguments here and relies on those made above.

Rejection of Claim 16
Appellant repeats the same arguments made with respect to Claim 2 under 35 USC 103 as obvious over Savage (2008/0294218) in view of Bornzin (2002/0095190) further in view of Zhu (2003/0083709). The Examiner contends these arguments are addressed with the previous response above.

Rejection of Claim 17
Appellant makes no new arguments here and relies on those made above.



The Rejection of Claims 2-6, 8, 10-14 and 16-20 under 35 USC 103 as obvious over Savage (2008/0294218) in view of Shelchuk (7,792,585) further in view of Zhu (2003/0083709).

Rejection of Claim 2
Much like with the combination of Savage, Bornzin and Zhu above, Appellant is addressing each reference piecemeal and not with respect to the combination as presented as whole. As in the previous cases, Savage discloses performing capture threshold tests on a plurality of electrodes and also determining phrenic nerve capture is response to the stimulation and displaying results on a GUI (see Fig. 23 of Savage for an exemplary display). The difference in the art of Savage and Claim 2 lies strictly in the data formatting in a table and display of the table. As noted above, the level of detail of the table as claimed by Appellant is not supported in the originally filed disclosure and the specification broadly states the data can be ranked, and in some instances states the ranking is based on “relative responsiveness to cardiac resynchronization therapy” (par. [0122]) or “favorable beneficial parameters” (par. [0178]). Hence, the Examiner provided a first rejection with respect to Savage and Zhu to illustrate that formatting capture test data in a table or display using a ranking system according to therapeutic benefit was known in the art before the effective filing date of the claimed invention. 
Alternative rejections were made with respect to Bornzin and Schelchuk for the purpose of addressing the unsupported claim limitations requiring the specific formatting. Bornzin discloses storing cardiac capture threshold tests and displaying the results to a user (Abstract) and Schelchuk discloses even more specifically obtaining cardiac capture information as well as phrenic capture information for a plurality of electrode combinations and displaying this data in a graphical format (Fig. 5A, B; col. 13, line 51-col. 14, line 57) which is constructed from data forming the x and y axes (which can be readily formatted into a table wherein a row can be an x value; a column can be a y value and their intersection can be the capture threshold value) or more specifically into a table format that also shows the electrode configuration (Fig. 9A-C; col. 18, line 20-col. 19, line 24) for the purpose of determining which electrode combinations provide safe and effective cardiac capture below a maximum acceptable capture threshold (col. 2, lines 35-40). Both of these references disclose displaying data pertinent to cardiac capture threshold tests and in each case Zhu provides the known formatting technique of ranking these results based on therapeutic benefit (which would be based on whether the heart was actually captured or not and therefore be at least based on the capture threshold values as required by the claim).
In summary, the Examiner contends Appellant is attempting to distinguish over the prior art with limitations not supported by the original disclosure and therefore the combination of Savage and Zhu addresses the table/ranking format as disclosed in the originally filed spec. However, for the sake of compact prosecution, the Examiner contends the art of Bornzin and Shelchuk illustrate that the claimed formatting was known in the art prior to the effective filing date of the claimed invention.

Rejection of Claims 3-6, 8 and 10-12
Appellant makes no new arguments here and relies on those made above.

Rejection of Claim 13
Appellant makes no new arguments here and relies on those made above.

Rejection of Claim 14
Appellant makes no new arguments here and relies on those made above.

Rejection of Claim 16
Appellant makes no new arguments here and relies on those made above.

Rejection of Claims 17-20
Appellant makes no new arguments here and relies on those made above.

Rejection of Claim 9 under 35 USC 103 as obvious over Savage (2008/0294218) in view of Shelchuk (7,792,585) further in view of Zhu (2003/0083709) and Russie (2007/0179549).
Appellant makes no new arguments here and relies on those made above.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALLEN PORTER/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792   

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.